DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 is being considered by the examiner.
Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive. 	Applicant argues that Steckel does not disclose LUMO of semiconductor nanocrystals rather LUMO of the metal oxide surrounding the nanocrystals.  However, the rejection does not rely on Steckel to disclose this limitation rather on Steckel 2 which discloses QD layers 140 with LUMO energies (See Figs. 1-5).  	Furthermore the amendment requiring a LUMO energy in a specific range (-4.8 eV to -4 eV), although not specified in Steckel 2 seems to be a mere practice of selecting know materials for result-effective parameters and the burden is on the applicant to show criticality and unexpected results of this range.
Status of the Claims
Claims 2-4, 14, 16-17, and 23 are canceled.  Claims 28-29 are added.  No new matter.  Claims 1-3, 5-13, 15, 18-22, and 24-29 are present for examination.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-13, 15-16, 18-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Moon (US 2013/0228753) in further view of Steckel (US 2017/0221969), hereinafter “Steckel 2.”		Claim 1, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49).ETL2) is lower than the HOMO energy level of the emitting material layer (HOMOEML).	However, Moon discloses (Figs. 1-2) a valence band energy level of a second electron transport (17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the energy level of the second ETL of Moon as it creates a barrier which prevents exciton quenching which results an OLED with a long lifespan (Moon, Para [0079]).	Steckel in view of Moon does not explicitly disclose wherein the emitting material layer includes inorganic luminescent particles, wherein the inorganic luminescent particles include semiconductor nanocrystals, and wherein a highest occupied molecular orbital (HOMO) energy level of the organic material in the first electron transport layer and a HOMO energy level of the semiconductor nanocrystals are substantially the same, and wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -4.8 eV to about -4.0 eV.	However, Steckel 2 discloses (Fig. 1) an emitting material layer (140, QD layer, Para [0031]) includes inorganic luminescent particles (140 may be CdSe, InP, GaSe, Para [0031]), wherein the inorganic luminescent particles include semiconductor nanocrystals (140 has semiconductor nanoparticles, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Steckel 2, including the specific material of the emitting layer to the teachings of Steckel in view of Moon. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a emitting layer.  Sinclair & 150, ETL may be organic, Para [0032]) and a HOMO energy level of the semiconductor nanocrystals are substantially the same (Fig. 1, HOMO of 140 and 150 are about the same, Para [0027]), wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -3.5 eV to about -3.0 eV (Figs. 1-5, LUMO of 140 is between -3.5 and -3 eV).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO or LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 6, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first electron transport layer (LUMOETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 7, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 6.	Steckel discloses (Fig. 9) wherein the LUMO energy level of the first electron transport layer (LUMOETL1) and the LUMO energy level of the emitting material layer (LUMOEML) substantially satisfy the relationship below:
0.5 eV ≤ LUMOETL1 — LUMOEML≤ 2.8 eV	(As shown in Claim 6, LUMO 760 may be larger than LUMO/conduction band of 756, specifically it may be 0.5 eV higher,  Col. 12, lines: 10-15).	Claim 8, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron transport layer (LUMOETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 9, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a highest occupied EML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the second electron transport layer (VBETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV of 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 10, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxide, Col. 10, lines: 45-49).	Claim 11, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 10.	Steckel discloses (Fig. 9) wherein the metal oxide is selected from a group consisting zinc oxide (ZnO), zinc magnesium oxide (ZnMgO), titanium dioxide (TiO2), zirconium oxide (ZrO2), tin oxide (SnO), tin dioxide (SnO2), tungsten oxide (WO3), tantalum oxide (Ta2O3), hafnium oxide (HfO,), aluminum oxide (Al2O3), zirconium silicon oxide (ZrSiO4), barium titanium oxide (BaTiO3), barium zirconium oxide 3), and combinations thereof (electron transport 770 may have a metal oxide chosen from ZnO, ZrO-2, Al2O3, Col. 3, lines: 48-51).	Claim 12, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel discloses (Fig. 9) wherein the emitting material layer comprises inorganic luminescent particles (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, lines: 12-15, Col. 8, lines: 37-44).	Claim 13, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 12.	Steckel discloses (Fig. 9) wherein the inorganic luminescent particles comprise one or both of quantum dots (QDs) and quantum rods (QRs) (QD layer 756 is made of electroluminescent quantum dots which may be inorganic, Col. 3, lines: 12-15, Col. 8, lines: 37-44).	Claim 15, Steckel discloses (Fig. 9) a light-emitting device comprising:
a substrate (Steckel, Fig, 7 describes a substrate not shown, in which the anode would be formed, Col. 9, lines: 53-62); and a light emitting diode (Fig. 9 is QD-LED stack, Col. 6, lines: 1-3) on the substrate (Fig. 9 is modification of Fig. 7 and would have the same structure, Col. 13, lines: 29-35), the light emitting diode including: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) positioned to face the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 	wherein the electron transfer layer (760/770) includes:	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material 760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49).	Steckel does not disclose wherein a valence band energy level of the second electron transport layer (VBETL2) is lower than the HOMO energy level of the emitting material layer (HOMOEML).	However, Moon discloses (Figs. 1-2) a valence band energy level of a second electron transport (17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the energy level of the second ETL of Moon as it creates a barrier which prevents exciton quenching which results an OLED with a long lifespan (Moon, Para [0079]).	Steckel in view of Moon does not explicitly disclose wherein the emitting material layer includes inorganic luminescent particles, wherein the inorganic luminescent particles include semiconductor nanocrystals, and wherein a highest occupied molecular orbital (HOMO) energy level of the organic material in the first electron transport layer and a HOMO energy level of the semiconductor nanocrystals are substantially the same, and wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -4.8 eV to about -4.0 eV.
However, Steckel 2 discloses (Fig. 1) an emitting material layer (140, QD layer, Para [0031]) includes inorganic luminescent particles (140 may be CdSe, InP, GaSe, Para [0031]), wherein the inorganic luminescent particles include semiconductor nanocrystals (140 has semiconductor nanoparticles, Para [0031]).150, ETL may be organic, Para [0032]) and a HOMO energy level of the semiconductor nanocrystals are substantially the same (Fig. 1, HOMO of 140 and 150 are about the same, Para [0027]), wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -3.5 eV to about -3.0 eV (Figs. 1-5, LUMO of 140 is between -3.5 and -3 eV).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).    	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO or LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 18, Steckel in view of Moon and Steckel 2 discloses the light emitting device of claim 15.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a lowest unoccupied ETL1) is higher than a LUMO energy level of the emitting material layer (LUMOEML).	However, Steckel discloses 756 may have a conduction band energy within 1.0 eV of LUMO of 760 (i.e. 756 is +/- 1.0eV of 760, Col. 12, lines: 10-15).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO/conductive band energy (result effective at least insofar as the LUMO/conductive band energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed LUMO/conduction band energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 19, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 15.	Steckel discloses (Fig. 9) wherein a conduction band energy level of the second electron transport layer (CBET2) (top of 770 is approximately -3.5 eV) is between (top of 770 is between top of 760 and top of 790) a lowest unoccupied molecular orbital (LUMO) (top of 760) of the first electron transport layer (LUMOETL1) (top of 760 is approximately -4.0eV) and a conduction band energy level of the cathode (top of 790 is approximately -3.4 eV).	Claim 20, Steckel in view of Moon and Steckel 2 discloses the light emitting device of claim 15.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a highest occupied molecular orbital (HOMO) energy level of the emitting material layer (HOMOEML) is between a HOMO energy level of the first electron transport layer (HOMOETL1) and a valence band energy level of the ETL2).	However, Steckel discloses (Fig. 9) where HOMOEML is lower than VBETL2 (i.e. bottom of 756 is lower than bottom of 770), and that HOMOEML is within 0.5eV of HOMOETL1 ((i.e. HOMO 756 is +/- 0.5eV of 760, Col. 9, lines: 40-46).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO energy (result effective at least insofar as the HOMO energy affects the emission holes and electrons in the emitting layer, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 25, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 15.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).	Claim 26, Steckel in view of Moon and Steckel 2 discloses the light emitting device of claim 1.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).	Claim 28, Steckel in view of Moon and Steckel 2 discloses the light emitting device of claim 1.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a LUMO energy level 760 is about -3.9 eV (see Fig. 9).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO energy (result effective at least insofar as the LUMO energy affects the emission holes and electrons, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claims 21, 24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Cho (US 2009/0039764) in further view of Steckel (US 2017/0221969), hereinafter “Steckel 2.”		Claim 21, Steckel discloses (Fig. 9) a light emitting diode comprising: 	an anode (710, anode, Col. 9, lines: 13-30);	a cathode (790, cathode, Col. 9, lines: 13-30) facing the anode (790 faces 710; and	an emissive layer (756, QD layer, Col. 9, lines: 13-30)  including an emitting material layer (756 may be QD for emitting, Col. 9, lines: 13-30) and an electron transfer layer (760/770, ETL, Col. 9, lines: 13-45) the emitting material layer is located between the anode and the cathode (756 is between 710 and 790), and the electron transfer layer is located between the cathode and the emitting material layer (760/770 is between 790 and 756) ; 760/770) includes,	a first electron transport layer (760, ETL, Col. 9, lines: 39-45) adjacent to the emitting material layer (760 adjacent 756), the first electron transport layer including an organic material (760 may be organic polymers, Col. 12, lines: 10-15); and	a second electron transport layer (770 between the first electron transport layer and the cathode (770 is between 760 and 790), the second electron transport layer including an inorganic material (770 may be inorganic, Col. 10, lines: 45-49),	wherein the emitting material layer includes one or both of quantum dots (QDs) and quantum rods (QRs) (756 is a QD layer, Col. 9, lines: 13-30), wherein each of the QDs and the QRs includes a core and a shell surrounding a surface of the core (QD layer includes a core, a shell around the core and metal oxide coating, Col. 1, lines: 47-56),	Steckel does not explicitly disclose wherein each of the core and the shell is made of semiconductor nanocrystals, wherein a highest occupied molecular orbital (HOMO) energy level of the organic material in the first electron transport layer (HOMOETL1) and a HOMO energy level of the semiconductor nanocrystals of the core or the shell are substantially the same, and wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -4.8 eV to about -4.0 eV.	However, Cho discloses quantum dots with core and shells made of semiconductor nanocrystals (Para [0024]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the nanocrystals of Cho as they are common materials for III-V QD layers (Cho, Para [0024]).	Furthermore, Steckel 2 discloses (Fig. 1) an emitting material layer (140, QD layer, Para [0031]) includes inorganic luminescent particles (140 may be CdSe, InP, GaSe, Para [0031]), wherein the 140 has semiconductor nanoparticles, Para [0031]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Steckel 2, including the specific material of the emitting layer to the teachings of Steckel in view of Moon. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a emitting layer.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Steckel 2 discloses (Fig. 1) wherein a highest occupied molecular orbital (HOMO) energy level of an organic material in the first electron transport layer (150, ETL may be organic, Para [0032]) and a HOMO energy level of the semiconductor nanocrystals are substantially the same (Fig. 1, HOMO of 140 and 150 are about the same, Para [0027]), wherein a lowest unoccupied molecular orbital (LUMO) energy level of the semiconductor nanocrystals is in a range of about -3.5 eV to about -3.0 eV (Figs. 1-5, LUMO of 140 is between -3.5 and -3 eV).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO and LUMO energies (result effective at least insofar as the HOMO and LUMO energies affect the emission holes and electrons, See Steckel;. Col. 6, lines: 53-60) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO or LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Claim 24, Steckel in view of Cho and Steckel 2 discloses the light emitting diode of claim 21.	Steckel discloses wherein the inorganic material of the second electron transport layer includes metal oxide particles (770 may be inorganic metal oxides, Col. 10, lines: 45-49).	Claim 27, Steckel in view of Cho and Steckel 2 discloses the light emitting diode of claim 21.	Steckel 2 discloses wherein the semiconductor nanocrystals include group of II-VI semiconductor nanocrystals, group of III-V semiconductor nanocrystals, group IV-VI semiconductor nanocrystals, and group of I-III-V semiconductor nanocrystals (140 may be CdSe which is II-VI, Para [0031]).	Claim 29, Steckel in view of Moon and Steckel 2 discloses the light emitting device of claim 21.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein a LUMO energy level of the organic material in the first electron transport layer is in a range of about -3.5 eV to about - 2.0 eV.	However, Steckel 2 discloses the LUMO of 760 is about -3.9 eV (see Fig. 9).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of LUMO energy (result effective at least insofar as the LUMO energy affects the emission holes and electrons, See Col. 6, lines: 53-60) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed LUMO energy or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Moon (US 2013/0228753) in view of Steckel (US 2017/0221969), hereinafter “Steckel 2” in further view of Kathirgamanathan (US 2019/0123283).	Claim 5, Steckel in view of Moon and Steckel 2 discloses the light emitting diode of claim 1.	Steckel in view of Moon and Steckel 2 does not explicitly disclose wherein the valence band energy level of the second electron transport layer (VBETL2) and the HOMO energy level of the emitting material layer (HOMOEML) substantially satisfy the relationship below:
-1.5 eV ≤ VBETL2 — HOMOEML ≤ -0.7 eV.	However, Kathirgamanathan discloses (Fig. 4) where the HOMO of ETL TPBi is 6.2 eV and the HOMO of EML TCTA: TPBi is 5.8 eV (difference of 0.4 eV, Para [0045] – [0046]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of HOMO/valence band energies (result effective at least insofar as the HOMO/valence band energies affect how the holes and electrons combine) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed HOMO/valence band energies or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckel (US Pat. No. 9,768,404) in view of Cho (US 2009/0039764) in view of Steckel (US 2017/0221969), hereinafter “Steckel 2”) in further view of Moon (US 2013/0228753).	Claim 22, Steckel in view of Cho and Steckel 2 discloses the light emitting diode of claim 21.	Steckel in view of Cho and Steckel 2 does not disclose wherein a valence band energy level of the second electron transport layer (VBETL2) is lower than the HOMO energy level of either the core or 17, second mixed layer is a second layer of ETL 160, Para [0018]) layer (VBETL2) is lower (Fig. 2 bottom of 17 is lower than bottom of 150) than the HOMO energy level of the emitting material layer (150, EML, Para [0078]) (HOMOEML).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the energy level of the second ETL of Moon as it creates a barrier which prevents exciton quenching which results in a device with a longer lifespan (Moon, Para [0079]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819